DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-18 and 21 are allowed.

The following is an examiner’s statement of reasons for allowance: Claims 1, 3-18 and 21 are allowed since, as argued by Applicant in Remarks dated 06/30/2022, pages 3 and 4,  certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claim 1, “exposing the positive photosensitive composition through the transparent substrate using the patterned opaque wiring electrode as a mask and developing so as to form a functional light shielding layer from remaining positive photosensitive composition disposed on the opaque wiring electrode disposed on the first side and/or a masking portion corresponding to on the opaque wiring electrode disposed on the second side”. In claim 10, “exposing and developing the positive photosensitive conductive composition through the transparent substrate using the light shielding layer as a mask to form a wiring electrode at any portions corresponding to the light shielding layer on the first or second sides of the transparent substrate”. In claim 21, “exposing and developing the positive photosensitive composition from the second side of the transparent substrate using the first and second opaque wiring electrodes as masks so as to form a functional light shielding layer from remaining positive photosensitive composition disposed on the second opaque wiring electrode at the second portion and on a portion corresponding to the first portion of the first opaque wiring electrode”. he closest prior art of record, Hashimoto (US 2016/0370916) discloses the steps of forming an opaque wiring electrode (Fig. 8, 115a)[0075]on at least one side of a transparent substrate (Fig. 8, (12)[0075]; applying a photosensitive light-shielding composition (Fig. 8, 113a)[0075]on one side of the transparent substrate (Fig. 8, (12)[0075]; and exposing and developing the photosensitive light-shielding composition (Fig. 8, (113a)[0009; 0081] using the opaque wiring electrode (Fig. 8, (115a)[O081]as a mask to form a functional light shielding layer at a portion corresponding to the opaque wiring electrode [0081]. However, singularly or in combination with other prior art of record, and together with all the other limitations of the claims, fails to anticipate or render the above underlined limitations obvious.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO OSORIO/Primary Examiner, Art Unit 2692